DETAIL

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Applicant(s) Response to Official Action
The response filed on 10/15/2021 has been entered and made of record.

Withdraws Provisional Double-Patenting Rejection
Applicant has prepared and filed the terminal disclaimer (TD) to overcome a provisional rejection based on a non-statutory double patenting ground. The terminal disclaimer (TD) has been approved on 10/15/2021.  The claim rejections for Claim 1-19 have been withdrawn. 
Examiner withdraws the previously made Provisional Double-Patenting Rejection.



REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: The instant invention is related to METHOD AND APPARATUS FOR CODING MATRIX AND METHOD AND APPARATUS FOR DECODING MATRIX.

In the previous office action, mailed on 07/21/2021, claims 1-19 were identified to be allowable, if provisional non-statutory double patenting rejection is overcome. Applicant has prepared and filed the terminal disclaimer to overcome a provisional non-statutory double patenting rejection. Terminal Disclaimer has been approved on 10/15/2021.
The statement of reasons for allowance was also included in the previous office action. (See office action mailed on 07/21/2021).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Claims 1-19 are allowed.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488